Case 1:18-cr-00526-AJN Document 255 di

Law Office of Adalgiza A. se

Office: 973-936-8519
Fax: 973-241-5063

FILED ELECTRONICALLY
Hon. Alison J. Nathan, U.S.D,J.
Thurgood Marshall

United States Courthouse

40 Foley Square

New York, New York 10007

Dear Judge Nathan,

 

Newark, New Jersey 07

January 7, 2019

[preva RRA AML SETS IR

fone 1 of 1 |

\ tifiez, E
24 Commerce Street, Suite pees
a

os nar hn nan Sr aN HIN

ponent ant me ne one

aw VOT
bog Ba,

pS

4 wat

   

my ws
: A ar t

}

   

TED HT Bg Pe EE RSE
By Joa Baw boa fy ' Loa

hE a HET

AN 0 7. 2020_

 

 

Email: nunez@adanunezlaw.com
Website: www.adanunezlaw.com

"

 

 

aerate

RE: Request for Adjournment of Sentencing
United States v. Dorfi Montesino
Docket Number 1:18-cr-00526

Please accept this letter as a request for adjournment of the sentencing in the above

referenced matter. The sentencing is currently scheduled for tomorrow, January 8, 2020, at 11 a.m..

This is the third request for adjournment of sentencing. The first and second requests were granted
on October 28, 2019 and November 20, 2019.

The Government and the Defense were discussing the possibility of a safety valve proffer up
until yesterday. Unfortunately, we could not reach a resolution and are still in disagreement

regarding whether Mr. Montesino meets the truthfulness requirement of Title 18, United States
Code, Section 3553(f). Therefore, by way of this letter we also ask the Court to schedule a Fatico

Heating.

The Government consents to this request. Please feel free to contact me at the above

telephone number or email. Thank you for your consideration of this request.

 

 

Mr. Montesino's sentencing is adjourned sine die. A

Respec

Fatico hearing is hereby scheduled for February 11, te

2020 at 1 p.m.
SO ORDERED.

 

 

tfully submitted,

Adalgiza A. Nunez, Esq.

 
